          Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARY BETH ALMANZAR,

               Plaintiff,

          v.                                             19-CV-00218-LJV
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On February 20, 2019, the plaintiff, Mary Beth Almanzar, brought this action

under the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On November 14, 2019, Almanzar moved for judgment on the pleadings,

Docket Item 10; on January 13, 2020, the Commissioner responded and cross-moved

for judgment on the pleadings, Docket Item 12; and on February 3, 2020, Almanzar

replied, Docket Item 13.

      For the reasons stated below, the Court grants Almanzar’s motion in part and

denies the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 2 of 13




decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Almanzar argues that the ALJ erred in two ways. Docket Item 10-1. She first

argues that the ALJ erred in rejecting the opinions of two of her treating physicians and

that her physical residual functional capacity (“RFC”) consequently was not supported

by substantial evidence. Id. at 12-18. She also argues that the ALJ erred in ignoring

favorable portions of an opinion to which the ALJ assigned great weight in determining

Almanzar’s mental RFC. Id. at 18-20. This Court agrees that the ALJ erred in both

respects and, because those errors were to Almanzar’s prejudice, remands the matter

to the Commissioner.

                                             2
         Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 3 of 13




I.     PHYSICAL RFC

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally should give greater

weight to the medical opinions of treating sources—physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists who have

“ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before giving less-than-controlling weight to a treating source’s opinion, the ALJ

must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and[ ] (4) whether the

physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quotations

and alterations omitted). These are the so-called “Burgess factors” from Burgess v.

Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir.

2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning weight”

to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).



                                               3
         Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 4 of 13




       Here, the ALJ gave “little” weight to the various assessments of two of

Almanzar’s treating physicians—pain management specialist Daniel Salcedo, M.D., and

physiatrist Andrew C. Matelliano, M.D.— that Almanzar was “[m]arked[ly]—75%”

impaired. See Docket Item 6 at 377-405 (Dr. Salcedo, July 2015 to September 2015);

id. at 410-34 (Dr. Salcedo, October 2015 to January 2016); id. at 449-503 (Dr. Salcedo,

January 2016 to July 2016); see also id. at 523-40, 580-86 (Dr. Matteliano opining to the

same, across ten monthly appointments from March 2017 to January 2018). Cf. id. at

669 (Dr. Salcedo, January 2017 opinion of “moderate partial, 50%” impairment). The

ALJ explained that both providers’ assessments were “based on the rules and

regulations of a different regulatory framework, namely that established under the New

York State Workers’ Compensation statute.” Id. at 30. “Further,” the ALJ noted, “the

assessments sp[o]k[e] to the ultimate issue of disability reserved to the [C]ommissioner,

rather than providing a function-by-function analysis of [Almanzar’s] work-related

capabilities and limitations.” Id. As a result, the ALJ chose to rely on the February 2016

opinion of a consulting physician, internist Rita Figuera, M.D., to which she gave

“significant” weight. Id. The ALJ observed that Dr. Figueroa had “program knowledge

and [her opinion was] consistent with the record[, which] . . . document[ed] only

ongoing conservative treatment, limited objective findings on clinical examination, and

some limitations in activities of daily living.” Id.

       As Almanzar correctly observes, the ALJ did not explicitly address the Burgess

factors before assigning “little” weight to the statements of Drs. Salcedo and

Matteliano—an apparent “procedural error.” See Estrella, 925 F.3d at 96. The

Commissioner responds that the ALJ did not, in fact, err because neither assessment



                                                4
         Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 5 of 13




constituted true medical “opinion” evidence so as to merit the deference due opinions

from treating physicians. See Docket Item 12-1 at 8-10. And the Commissioner may

well be correct. “Medical opinions are statements from acceptable medical sources that

reflect judgments about the nature and severity of [a claimant’s] impairment(s), including

[her] symptoms, diagnosis and prognosis, what [she] can still do despite impairment(s),

and [her] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1); 416.927(a)(1).

“Opinions on some issues, such as [an opinion that a claimant is “disabled” or “unable

to work”], are not medical opinions, . . . but are, instead, opinions on issues reserved to

the Commissioner . . . .” 20 C.F.R. § 404.1527(d)(1); 416.927(d)(1).

       But the fact that Dr. Salcedo’s and Dr. Matelliano’s assessments may not have

been “medical opinions” would not end the matter; on the contrary, that would only raise

another issue. “Because a hearing on disability benefits is a non-adversarial

proceeding, the ALJ generally has an affirmative obligation to develop the administrative

record.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of

Health & Human Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v. Chater,

94 F.3d 34, 37 (2d Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that the

Commissioner, before rendering any eligibility determination, “make every reasonable

effort to obtain from the individual's treating physician (or other treating health care

provider) all medical evidence, including diagnostic tests, necessary in order to properly

make such determination”). Thus, “where there are deficiencies in the record, an ALJ is

under an affirmative obligation to develop a claimant’s medical history ‘even when the

claimant is represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d

72, 79 (2d Cir. 1999) (quoting Perez, 77 F.3d at 47)). On the other hand, “where there



                                              5
           Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 6 of 13




are no obvious gaps in the administrative record, and where the ALJ already possesses

a ‘complete medical history,’ the ALJ is under no obligation to seek additional

information in advance of rejecting a benefits claim.” Id. at 79 n.5 (quoting Perez, 77

F.3d at 48)).

       The Commissioner’s own regulations reflect this duty, explaining that when a

claimant is receiving or has received ongoing treatment from a qualified medical

professional, the Commissioner “will request a medical source statement [from the

claimant’s treating source] about what [the claimant] can still do despite [her]

impairment(s).” Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013)

(summary order) (quoting former 20 C.F.R. § 416.913(b)(6) 2) (additional citation

omitted). The Second Circuit has observed that the “plain text” of section 416.913(b)(6)

“does not appear to be conditional or hortatory: it states that the Commissioner ‘will

request a medical source statement’ containing an opinion regarding the claimant’s

residual capacity. The regulation thus seems to impose on the ALJ a duty to solicit

such medical opinions.” Tankisi, 521 F. App’x at 33 (emphasis in original) (quoting

former 20 C.F.R. § 416.913(b)(6)) (additional citation omitted). Although “remand is not

always required when an ALJ fails in his duty to request [medical source] opinions [from

treating sources], particularly where . . . the record contains sufficient evidence from

which an ALJ can assess the [claimant’s] residual functional capacity,” remand is




       2 This section was amended, effective March 27, 2017. Revisions to the Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844, 5875 (Jan.
18, 2017). Because Almanzar applied for disability benefits starting October 2015—that
is, before the date the changes became effective—her claim is governed by the prior
regulation. See id. at 5844-46.

                                             6
         Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 7 of 13




appropriate where the records are not otherwise complete. See Tankisi, 521 F. App’x at

34. That is the case here.

       Having minimized Dr. Salcedo’s and Dr. Matelliano’s “opinions”—or mere

assessments—the ALJ was left with only one medical opinion from which to construct

Almanzar’s physical RFC: the opinion of the consulting physician, Dr. Figueroa. But it

is far from clear how the ALJ could have used Dr. Figueroa’s opinion that Almanzar had

“moderate limitations [in] repetitive bending, lifting, and carrying,” Docket Item 6 at 443,

to conclude, for example, that Almanzar could “occasionally climb ramps and stairs” and

“occasionally balance, stoop, kneel, crouch[,] and crawl,” id. at 24. It also is not clear

how the ALJ might have used Dr. Figueroa’s opinion that Almanzar had “mild limitations

[in] pushing, pulling, and reaching,” id. at 24, to conclude that Almanzar could

“frequently reach in all directions[,] . . . push and pull[, and] . . . finger and handle with

the bilateral upper extremities,” id. at 443. Stated differently, the ALJ failed to construct

“an accurate and logical bridge” between the information in the record and Almanzar’s

RFC, Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016) (quoting Roddy v. Astrue,

705 F.3d 631, 636 (7th Cir. 2013)), frustrating this Court’s efforts to “assess the validity

of the agency’s ultimate findings and afford [Almanzar] meaningful judicial review,” Craft

v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008) (quoting Young v. Barnhart, 362 F.3d 995,

1002 (7th Cir.2004)).

       More significantly, although the opinion of a consultative examiner can in some

circumstances provide substantial evidence in support of an ALJ’s conclusions, see

Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983), the Second Circuit has

“cautioned that ALJs should not rely heavily on the findings of consultative physicians



                                                7
        Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 8 of 13




after a single examination,” Estrella, 925 F.3d at 98 (quoting Selian, 708 F.3d at 419)).

That admonition seems particularly appropriate here, where Almanzar suffered from a

multitude of chronic and overlapping health conditions, and her long-term treatment

providers—those most able to “provide . . . detailed, longitudinal picture[s] of [her]

medical impairments,” see 20 C.F.R. § 416.913(a) (2015)—agreed that her conditions

were severe and disabling.

       Indeed, although Dr. Salcedo’s and Dr. Matelliano’s opinions were not provided

in the standard form and format used by the Social Security Administration, their

consistency with each other over the years suggested that Dr. Figueroa’s assessment

was incomplete—that is, that her assessment reflected an “obvious gap in the record.”

Dr. Salcedo repeatedly found that Almanzar’s “complaints [were] consistent with her

history of . . . injury/illness”—a September 2010 workplace injury—as well as “[his]

obj[ective] findings.” Id. at 502. Those findings included reduced range of motion in the

cervical and lumbar spine and long-standing diagnoses of lumbar-region and lumbo-

sacral region spondylosis, lumbar-region radiculopathy, and unspecified neuralgia and

neuritis. See Docket Item 6 at 377-405 (July 2015 to September 2015); id. at 410-34

(October 2015 to January 2016); id. at 449-503 (January 2016 to July 2016). Based on

these objective findings and observations, Dr. Salcedo consistently opined that

Almanzar was markedly limited in her ability to work. See id. Cf. id. at 669 (January

2017 opinion of “moderate partial, 50%” impairment). Dr. Matteliano reached the same

conclusions based on similar findings. See Docket Item 6 at 523-25 (Dr. Matteliano’s

March 2017 treatment note observing pain, tenderness, and reduced range of motion in

the cervical and lumbar spine and opining that Almanzar had a “marked partial



                                             8
           Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 9 of 13




permanent disability” causing a “75%” impairment); id. at 526-40, 580-86 (same, across

nine monthly appointments from April 2017 to January 2018); see also id. at 580-81 (Dr.

Matelliano noting long-standing diagnoses of “repetitive lifting injury, injury to neck and

low back, . . . [m]ultiple cervical disc bulges in cervical spine along with disc herniation, .

. . [and] some spinal stenosis” and observing that Almanzar had “very reduced walking

distances, poor sitting tolerance[ ], . . . neck turning [of] about 30 degrees[,] . . . low

back bending [of] about 40 degrees[, and] . . . neck and low back tenderness”).

       What is more, Dr. Salcedo’s and Dr. Matelliano’s statements also were supported

by other opinions and treatment notes in the record. For example, in November 2016,

Almanzar’s primary care provider, internist Gomez Ellis, M.D., observed decreased

range of motion and tenderness to palpitation in the low back and neck. Id. at 675; see

also id.at 961 (same, August 2014).

       Finally, remand is appropriate here because the ALJ’s error in failing to solicit an

opinion from a treating source likely inured to Almanzar’s prejudice. The ALJ found that

Almanzar

       [could] perform light[3] work . . . except [she] can occasionally climb ramps
       and stairs; can never climb ladders, ropes or scaffolds; can occasionally
       balance, stoop, kneel, crouch[,] and crawl; cannot work at unprotected
       heights or around dangerous machinery; can frequently reach in all
       directions with the bilateral upper extremities; can frequently push and pull
       with the bilateral upper extremities; cannot feel with the dominant right hand;




       3  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).

                                               9
        Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 10 of 13




       can frequently finger and handle with the bilateral upper extremities; and
       cannot operate foot controls with the bilateral feet.

Id. at 24. Although it is impossible to say with certainty what parts of that RFC Dr.

Salcedo and Dr. Matelliano would have disagreed with in a fully-developed medical

opinion, it is sufficient for this reviewing court to note that the ALJ’s conclusions were

not consistent with the physicians’ statements that Almanzar was “75%” impaired,

strongly suggesting that the ALJ’s failure to obtain a proper medical source statement

from them prejudiced Almanzar. Moreover, as one concrete example, a vocational

expert testified at the disability hearing that if Almanzar “need[ed] to sit and stand at

will,” that “would preclude [certain] jobs” the expert testified Almanzar otherwise

believed she could perform. Id. at 78. Dr. Matelliano’s finding that that Almanzar had

“very reduced walking distances[ and] poor sitting tolerance[ ],” id. at 580, suggests that

Almanzar, indeed, may have required this preclusive sit-stand accommodation.

       In sum, even if the ALJ did not violate the treating physician rule in minimizing

the assessments of Dr. Salcedo and Dr. Mattelliano, the ALJ still erred: because there

was an “obvious gap[ ] in the administrative record” as it related to Almanzar’s

functioning, the ALJ was obligated make a reasonable effort to fill that gap before

rejecting Almanzar’s application for disability benefits. More specifically, the ALJ was

required to obtain a medical source statement from a treating source. Because she did

not do so, the Court remands the matter so that the ALJ may develop the record and

then re-evaluate Almanzar’s application in light of the expanded record.




                                             10
        Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 11 of 13




II.    MENTAL RFC

       Almanzar also argues that the ALJ erred in determining her mental RFC because

the ALJ ignored specific limitations about which one of the medical sources in the

record opined. Docket Item 10-1 at 18-20. This Court agrees.

       The ALJ gave “significant” weight to the opinion of the consulting psychologist,

Janine Ippolito, Psy.D. Docket Item 6 at 30. Dr. Ippolito opined in February 2016 that

“due to her anxiety and suspected cognitive deficits,” Almanzar was “mild[ly]” limited in

her ability to “learn new tasks, relate adequately with others, and appropriately deal with

stress.” Id. at 437-38. The ALJ noted that Dr. Ippolito “ha[d] program knowledge[ ] and

her assessment [was] consistent with the record as a whole, which establishe[d] that

[Almanzar] ha[d] not been treated by or even referred to a mental health professional

nor prescribed psychotropic medications.” Id. (citations omitted). Notwithstanding the

weight given to Dr. Ippolito’s opinion, and notwithstanding Dr. Ippolito’s opinion that

Almanzar had some limitations learning new tasks, relating with others, and dealing with

stress, the ALJ did not include any mental health limitations in Almanzar’s RFC, see id.

at 24. That was error.

       As noted above, in determining a claimant’s RFC, an ALJ “must provide an

‘accurate and logical bridge’ between the evidence and the conclusion that the claimant

is not disabled, so that ‘ . . . a reviewing court . . . may assess the validity of the

agency’s ultimate findings and afford [the] claimant meaningful judicial review.’” Craft v.

Astrue, 539 F.3d 668, 673 (7th Cir. 2008) (third alteration in original) (quoting Young v.

Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004))). The ALJ’s failure to incorporate into the

RFC any of the mild limitations included in Dr. Ippolito’s opinion, without any explanation



                                               11
        Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 12 of 13




or alternative medical source to support the alternate RFC, renders this Court unable to

travel the requisite “logical bridge” between the evidence and the mental RFC.

       In addition, the ALJ’s failure to include any stress-based limitations despite Dr.

Ippolito’s explicit references to “anxiety” and “stress” constituted independent error.

“Because stress is ‘highly individualized,’” an ALJ must “make specific findings about

the nature of [a claimant’s] stress, the circumstances that trigger it, and how those

factors affect [her] ability to work.” Stadler v. Barnhart, 464 F. Supp. 2d 183, 189

(W.D.N.Y. 2006) (citing SSR 85-15, 1985 WL 56857, at *6 (Jan. 1, 1985) (explaining

that “[b]ecause response to the demands of work is highly individualized, the skill level

of a position is not necessarily related to the difficulty an individual will have in meeting

the demands of the job . . . [and a]ny impairment-related limitations created by an

individual’s response to demands of work . . . must be reflected in the RFC

assessment”)); see also Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y.1996)

(“Although a particular job may appear to involve little stress, it may, in fact, be stressful

and beyond the capabilities of an individual with particular mental impairments”). The

Commissioner’s own regulations explain:

       A claimant’s condition may make performance of an unskilled job as difficult
       as an objectively more demanding job. [F]or example, a busboy need only
       clear dishes from tables. But an individual with a severe mental disorder
       may find unmanageable the demands of making sure that he removes all
       the dishes, does not drop them, and gets the table cleared promptly for the
       waiter or waitress. Similarly, an individual who cannot tolerate being
       supervised may not be able to work even in the absence of close
       supervision; the knowledge that one’s work is being judged and evaluated,
       even when the supervision is remote or indirect, can be intolerable for some
       mentally impaired persons.

SSR 85-15, 1985 WL 56857, at *6 (emphasis in original). Because Dr. Ippolito opined

that Almanzar had limitations in dealing with stress, the ALJ was required at least to

                                              12
          Case 1:19-cv-00218-LJV Document 15 Filed 08/04/20 Page 13 of 13




consider how those limitations might impact Almanzar’s ability to perform each potential

job for which she otherwise might have been qualified.

         On remand, therefore, the ALJ should consider and specifically address the

impact of Almanzar’s response to stress on her ability to work. The ALJ also must

consider—and either incorporate or explain her reasons for rejecting—Dr. Ippolito’s

recommended limitations in learning new tasks and relating with others.


                                      CONCLUSION


         The Commissioner's motion for judgment on the pleadings, Docket Item 12, is

DENIED, and Almanzar’s motion for judgment on the pleadings, Docket Item 10, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         August 4, 2020
               Buffalo, New York



                                              /s/ Hon. Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            13
